Docket No. 101602.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS




In re JAIME P., a Minor (The People of the State of Illinois,
                Appellee, v. Jaime P., Appellant).

                 Opinion filed December 21, 2006.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                             OPINION

    On November 19, 1999, at age 17, respondent, Jaime P., was
adjudicated delinquent based upon her admission of guilt to the
offense of aggravated arson, a Class X felony, and was sentenced to,
inter alia, five years’ probation. On October 27, 2003, several weeks
after her twenty-first birthday, respondent petitioned the juvenile
division of the circuit court of Kane County to terminate her probation
on the ground that the jurisdiction of the juvenile court expired when
she attained the age of 21. The juvenile court held that respondent’s
probation did not automatically terminate. On appeal, the appellate
court affirmed, finding that the plain language of section 5–715(1) of
the Juvenile Court Act of 1987 (hereinafter, the Juvenile Court Act or
Act) (705 ILCS 405/5-715(1) (West 1998)), “evince[d] the
legislature’s intent to limit probationary periods to 5 years or until the
minor is 21, whichever is less, with exceptions for those convicted of
first-degree murder, a Class X felony, or a forcible felony.” 361 Ill.
App. 3d 213, 215-16. The appellate court rejected respondent’s
alternate interpretation of the statute, finding that it would “render[ ]
meaningless the reference to the exception appearing in the first
sentence of section 5–715(1).” 361 Ill. App. 3d at 216. This court
granted respondent’s petition for leave to appeal. 177 Ill. 2d R.
315(a).
     Respondent was born on October 3, 1982. On June 26, 1999,
when she was 16 years of age, respondent and five other youths
entered the home of an acquaintance whom they knew was away on
vacation. Respondent and her codefendants took items from the house
and set a fire inside. Firefighters responded to the blaze and one
firefighter suffered injury to his lung while trying to extinguish the fire.
Respondent was prosecuted under article V of the Act (705 ILCS
405/5–101 et seq. (West 1998)), and was adjudicated guilty of
aggravated arson. On November 19, 1999, the juvenile court ordered
respondent to: (1) pay, jointly and severally with her codefendants,
restitution of $6,250 to the victim; (2) serve a period of residential
placement; (3) perform 100 hours of community service or volunteer
work; and (4) serve five years of probation. Additionally, the court
entered a money judgment of $191,457 to Country Mutual Insurance,
to be paid jointly and severally with respondent’s codefendants. While
the juvenile court told respondent that it would have jurisdiction over
her “until you are 21,” the written sentencing order states: “Minor
placed on 5 years [sic] probation until 11-19-04.” Respondent
completed her community service and was discharged from residential
placement when she reached 18, in 2000.
     During 2000 and 2001, the State filed several petitions to revoke
respondent’s probation alleging, inter alia, that she had violated her
curfew, had committed criminal damage to property, and was not
living in the placement approved by the court. Following a hearing on
September 18, 2001, the juvenile court found that respondent had
violated probation by failing to follow through with aftercare
following her residential placement. The petitions to revoke probation
were resolved by negotiated disposition on October 24, 2001, and
respondent was ordered to spend 45 days on work release. On

                                    -2-
December 20, 2002, the juvenile court ordered an end to respondent’s
curfew and to her mandatory counseling.
     On January 6, April 10, June 9, September 11, and October 2,
2003, the State filed additional petitions to revoke probation. The
record does not show any resolution of these petitions. On October
27, 2003, respondent filed a motion seeking relief from judgment. She
asked the court to terminate her probation and to dismiss the pending
petitions to revoke probation based on the fact that the jurisdiction of
the juvenile court had expired on October 3, 2003, when she attained
the age of 21. Following a hearing on November 20, 2003, this motion
was denied. After respondent’s counsel stated that she intended to
appeal the juvenile court’s ruling, the court stated: “That’s fine. In the
meantime, the case continues to go on because you are appealing just
an issue, not the minor’s underlying sentence. *** So we will continue
this over to January [2004] for status.”
     Although not argued by the State, we note our agreement with
respondent’s contention that this appeal is not moot, as even though
she is now 24 years of age, her juvenile proceeding has not been
completely terminated. The record on appeal shows that status
hearings in respondent’s case have continued throughout 2004 and
2005, and, additionally, a supplemental petition to revoke probation
was filed on January 5, 2005. The parties agree that the juvenile
court’s docket sheet reveals that the court terminated respondent’s
probation as “unsatisfied” on January 6, 2006, over a year after the
written termination date of November 19, 2004, but ordered that the
file remain open. Indeed, the case apparently remains open to this day,
with the juvenile court continuing to regularly conduct status hearings,
according to the State, “to enforce the restitution order.” See 705
ILCS 405/5–710(4) (West 1998); 730 ILCS 5/5–5–6(f), (i) (West
1998).1


  1
   Docket sheet entries made in January 2005 indicate payment checks had
been returned, with the notation, “NEED NEW ADDRESS for counry [sic]
companies,” and a status order was entered January 31, 2005, stating:
“CLERK TO SEND RE-ISSUED CHECKS TO WILBUR &
ASSOCIATES ATTORNEYS ON BEHALF OF VICTIM.” These entries
would seem to indicate continued compliance by respondent with the money
judgment, as well as with the separate restitution order entered as conditions

                                     -3-
     Under section 5–710(4) of the Act, section 5–5–6 of the Unified
Code of Corrections (730 ILCS 5/5–5–6 (West 1998)) provides the
terms and conditions of restitution in delinquency cases. Respondent
does not argue the propriety of the continued “open” status of her
case to “enforce the restitution order,” and, indeed, a restitution order
is not discharged by the completion of the sentence imposed for the
offense. See 730 ILCS 5/5–5–6(n) (West 1998). However, restitution
is to be paid in full within “a period of time not in excess of 5 years”
(730 ILCS 5/5–5–6(f) (West 1998)), except that where certain
circumstances exist, the court may impose an additional period of
time, not to exceed two years, within which to make restitution (730
ILCS 5/5–5–6(f), (i) (West 1998)). Thus, here, the court-ordered
period for payment of restitution cannot extend beyond November 19,
2006, seven years from the date the order was imposed. See 730 ILCS
5/5–5–6(f), (i) (West 1998); People v. Brooks, 158 Ill. 2d 260, 267-68
(1994) (restitution period normally begins at sentencing for
nonincarcerated defendants). Regardless, payment of any amounts
remaining due on the restitution and money judgment orders after
seven years may be enforced by means of a proceeding provided by
section 2–1601 of the Code of Civil Procedure (735 ILCS 5/2–1601
(West 1998)). See 730 ILCS 5/5–5–6(m)(3), (m)(4) (West 1998); 735
ILCS 5/12–108(a) (West 1998).
     Addressing the merits of respondent’s contention that the lower
courts’ reading of section 5–715(1) is erroneous, we first note that
resolving an issue of statutory interpretation is a question of law
subject to de novo review. In re Christopher K., 217 Ill. 2d 348, 364
(2005); In re C.N., 196 Ill. 2d 181, 208 (2001). This court, in People
v. Taylor, 221 Ill. 2d 157 (2006), recently decided another case
involving a question of statutory interpretation involving a minor
adjudicated delinquent in proceedings conducted under article V of
the Act. In Taylor, we set forth the principles governing our analysis
of such statutory questions, stating:
             “Courts should consider the statute in its entirety, keeping
         in mind the subject it addresses and the legislature’s apparent



of her probation in 1999.


                                  -4-
        objective in enacting it. People v. Davis, 199 Ill. 2d 130, 135
        (2002). But our inquiry must always begin with the language
        of the statute itself, which is the surest and most reliable
        indicator of the legislature’s intent. People v. Pullen, 192 Ill.
2d 36, 42 (2000). When the language of a statute is clear, it
        must be applied as written without resort to further aids or
        tools of interpretation. In re R.L.S., 218 Ill. 2d 428, 433
        (2006). Furthermore, criminal or penal statutes are to ‘be
        strictly construed in favor of the accused, and nothing should
        be taken by intendment or implication beyond the obvious or
        literal meaning of the statute.’ People v. Laubscher, 183 Ill.
2d 330, 337 (1998). *** However, if the language of a statute
        is ambiguous, we may look to tools of interpretation–such as
        the doctrine of in pari materia–to ascertain the meaning of a
        provision.” Taylor, 221 Ill. 2d at 162-63.
    The statute at issue here, section 5–715(1), entitled “Probation,”
provides as follows:
             “(1) The period of probation or conditional discharge shall
        not exceed 5 years or until the minor has attained the age of
        21 years, whichever is less, except as provided in this Section
        for a minor who is found to be guilty for an offense which is
        first degree murder, a Class X felony or a forcible felony. The
        juvenile court may terminate probation or conditional
        discharge and discharge the minor at any time if warranted by
        the conduct of the minor and the ends of justice; provided,
        however, that the period of probation for a minor who is
        found to be guilty for an offense which is first degree murder,
        a Class X felony, or a forcible felony shall be at least 5 years.”
        705 ILCS 405/5–715(1) (West 1998).
We agree with the appellate court that the plain language of section
5–715(1) “evinces the legislature’s intent to limit probationary periods
to 5 years or until the minor is 21, whichever is less, with exceptions
for those convicted of first-degree murder, a Class X felony, or a
forcible felony.” (Emphasis added.) 361 Ill. App. 3d at 215-16.
However, we disagree with the appellate court’s further finding that




                                   -5-
“[t]he legislature did not intend the automatic-termination provision
of the statute to apply to Class X offenders.” 361 Ill. App. 3d at 216.2
    It is clear that the circuit court in juvenile proceedings maintains
jurisdiction only until the minor turns 21 years of age. Taylor, 221 Ill.
2d at 181. The purpose of article V of the Juvenile Court Act is to
“deal[ ] with the problem of juvenile delinquency” (705 ILCS
405/5–101(1) (West 1998)), and, indeed, article V is entitled
“DELINQUENT MINORS.” By definition, “ ‘[m]inor’ means a
person under the age of 21 years subject to this Act.” (Emphasis
added.) 705 ILCS 405/5–105(10) (West 1998). Thus, where the
overriding purpose of article V of the Act is to deal with delinquency
in those “under the age of 21,” a reading of section 5–715(1) that
would entail extending jurisdiction beyond that age appears to be
contrary to the intent of the legislature and cannot be correct.
    Thus, in our view, a plain reading of the first sentence of section
5–715(1) explains the general rule that probationary periods “shall not
exceed 5 years or until the minor has attained the age of 21 years,
whichever is less,” with the proviso that there exists an exception
“provided in this Section for a minor who is found to be guilty for an
offense which is first degree murder, a Class X felony, or a forcible
felony.” (Emphasis added.) 705 ILCS 405/5–715(1) (West 1998). The
second sentence of section 5–715(1) then sets forth this exception to
the general rule, i.e., that minors found guilty of those enumerated
offenses shall be sentenced to “at least 5 years “ of probation, subject
only to the jurisdictional cap of 21 years. 705 ILCS 405/5–715(1)
(West 1998); see also 705 ILCS 405/5–710, 5–755 (West 1998).
Contrary to the appellate court’s contention, this interpretation of the
statute does not render meaningless the reference to the exception
appearing in the first sentence of section 5–715(1). See Cassens
Transport Co. v. Illinois Industrial Comm’n, 218 Ill. 2d 519, 524
(2006) (“We must construe the statute so that each word, clause, and
sentence is given a reasonable meaning and not rendered superfluous,
avoiding an interpretation that would render any portion of the statute

  2
   Section 5–755(1) of the Juvenile Court Act states, in pertinent part, that
“[a]ll proceedings under this Act in respect to any minor *** automatically
terminate upon his or her attaining the age of 21 years ***.” (Emphasis
added.) 705 ILCS 405/5–755(1).

                                    -6-
meaningless or void”); People v. Palmer, 218 Ill. 2d 148, 156 (2006).
Further, the second clause of the second sentence of section 5–715(1)
serves as a limitation on early termination of probation “at any time if
warranted by the conduct of the minor and the ends of justice,” for
those minors found guilty of first degree murder, a Class X felony, or
a forcible felony. 705 ILCS 405/5–715(1) (West 1998).
     Additionally, we agree with respondent that the appellate court’s
reading of the “plain language” of the statute creates a conflict with
other sections within the Act, whereas a close inspection of article V
of the Act and the predecessor to section 5–715(1) leads to the
conclusion that our interpretation is that which was intended by the
legislature. As stated earlier, our analysis of a statute is governed by
a consideration of the legislature’s objective in enacting it. Taylor, 221
Ill. 2d at 162; see also Christopher K., 217 Ill. 2d at 364 (the primary
objective of statutory interpretation is to determine and give effect to
the legislature’s intent). Thus, in determining the proper construction
of the Juvenile Court Act provision at issue, we believe it helpful to
understand the historical background of article V, the delinquency
portion of this legislation, and the interrelation of its sections. See
Palmer, 218 Ill. 2d at 156 (all provisions of a statutory enactment are
viewed as a whole).
     The Juvenile Court Act was “radically altered” when the General
Assembly amended the Act with Public Act 90–590, effective January
1, 1999. Taylor, 221 Ill. 2d at 165, citing 705 ILCS Ann. 405/5–101
et seq. (Smith-Hurd 1999). “The amendatory changes renumbered the
sections and largely rewrote article V of the Act to provide more
accountability for the criminal acts of juveniles ***.” Taylor, 221 Ill.
2d at 165. The 1999 amendments provided a new purpose and policy
section, which begins: “(1) It is the intent of the General Assembly to
promote a juvenile justice system capable of dealing with the problem
of juvenile delinquency, a system that will protect the community,
impose accountability for violations of law and equip juvenile
offenders with competencies to live responsibly and productively.”
705 ILCS 405/5–101 (West 1998). This policy statement “represents
a fundamental shift from the singular goal of rehabilitation to include
the overriding concerns of protecting the public and holding juvenile
offenders accountable for violations of the law.” Taylor, 221 Ill. 2d at
167; In re A.G., 195 Ill. 2d 313, 317 (2001).

                                   -7-
     An examination of the only significant difference between section
5–715(1) and its predecessor, section 5–24(1) (705 ILCS 405/5–24
(West 1996)), shows this intent by the General Assembly to hold
juvenile offenders more accountable. The previous section begins:
“The period of probation or conditional discharge shall not exceed 5
years or until the minor has attained the age of 19 years, whichever is
less.” (Emphasis added.) 705 ILCS 405/5–24(1) (West 1996). The
raising of the maximum period of probation in section 5–715(1) from
the lesser of either five years “or until the minor has attained the age
of 21 years” thus indicates a conscious decision by the legislature to
stiffen the penalty available to a juvenile court imposing probation.
705 ILCS 405/5–715(1) (West 1998). However, this action does not
support the State’s claim that probation for a minor who commits
certain serious crimes, as here, may be extended beyond the age of 21.
Indeed, the “at least 5 years” language in the second sentence of the
statute, limiting the court’s ability to terminate a minor’s probation
early when certain offenses are involved, remains unchanged,
supporting a reading of the statute which sets the age of 21 as the
upper limit of any probation term available under the delinquency
portion of the Act.
     Further support for this interpretation of section 5–715(1) can be
found in its interrelation with section 5–755, entitled “Duration of
wardship and discharge of proceedings,” which states, in pertinent
part:
             “(1) All proceedings under this Act in respect of any minor
         for whom a petition was filed on or after the effective date of
         this amendatory Act of 1998 automatically terminate upon his
         or her attaining the age of 21 years except that provided in
         Section 5–810.
             ***
             (3) The wardship of the minor and any legal custodianship
         or guardianship respecting the minor for whom a petition was
         filed on or after the effective date of this amendatory Act of
         1998 automatically terminates when he or she attains the age
         of 21 years except as set forth in subsection (1) of this
         Section. The clerk of the court shall at that time record all
         proceedings under this Act as finally closed and discharged for
         that reason.” 705 ILCS 405/5–755(1), (3) (West 1998).

                                  -8-
     The State argues that the more specific statute, section 5–715,
setting forth periods of probation, should prevail over what it terms
the more general statute, section 5–755, providing the “Duration of
wardship and discharge of proceedings.” See Moore v. Green, 219 Ill.
2d 470, 480 (2006) (“Where a general statutory provision and a more
specific statutory provision relate to the same subject, we will presume
that the legislature intended the more specific provision to govern”).
However, this court, in Moore, 219 Ill. 2d at 479, also stated that
“[w]here two statutes conflict, we will attempt to construe them
together, in pari materia, where such an interpretation is reasonable.”
See also People ex rel. Director of Corrections v. Booth, 215 Ill. 2d
416, 424 (2005). As section 5–755 clearly states that it governs “[a]ll
proceedings under this Act in respect of any minor for whom a
petition was filed,” a reading of section 5–715(1) which does not
comport with the plain language of section 5–755 creates such a
conflict. We presume the legislature, in amending the Act and
rewriting article V, did not place contradictory sections within that
article, and we believe our interpretation of section 5–715(1) is not
only reasonable but construes those sections in pari materia.
     Additionally, section 5–755(1) states that the sole exception to the
Act’s rule of automatic termination of “[a]ll proceedings” at age 21 is
“that provided in Section 5–810.” 705 ILCS 405/5–755(1) (West
1998). Therefore, if the legislature, in amending the Act, had wanted
to include the period of probation imposed on minors who had
committed certain serious offenses as an exception to the automatic
termination rule, it could easily have done so by adding section
5–715(1) to the exception listed for section 5–810. See Taylor, 221
Ill. 2d at 179 (“[T]he legislature in the present case has not chosen to
include juvenile adjudications in the definition of ‘conviction’ for
purposes of the escape statute, and again we may not read such an
inclusion into a penal statute by intendment or implication”); Texaco-
Cities Service Pipeline Co. v. McGaw, 182 Ill. 2d 262, 281 (1998)
(“If the legislature had intended to include as business income all gain
from the sale of any property ‘used’ by the taxpayer in the regular
course of its business, it could have easily written the statute to say
so”). Under the enumerated exception to the automatic-termination
rule, the “Extended jurisdiction juvenile prosecutions” (EJJP) statute
(705 ILCS 405/5–810 (West 1998)), if the State, prior to trial, files a

                                  -9-
petition to designate the respondent’s case as an extended jurisdiction
juvenile prosecution, and the juvenile court so designates, the minor
has the right to a trial by jury. 705 ILCS 405/5–810(1), (3) (West
1998); see also Christopher K., 217 Ill. 2d at 354-55. If the trial
results in a guilty verdict, the court must impose a juvenile sentence
and an adult criminal sentence, staying the adult sentence on the
condition that the minor not violate the provisions of the juvenile
sentence. 705 ILCS 405/5–810(4) (West 1998); Christopher K., 217
Ill. 2d at 355.
     We agree with respondent that the plain intent of the Juvenile
Court Act was to set the age of 21 as the maximum for all juvenile
dispositions, with the limited exception of the EJJP provided in
section 5–810. We note that when the legislature crafted that
exception, it was careful to include a right to a jury trial and a trial
open to the public. See 705 ILCS 405/5–810(3) (West 1998). Under
the State’s reading of section 5–715(1), there would be no such
safeguards and the period of “juvenile” probation would have no
maximum term, potentially extending, as here, well past the age of 21,
even though the possibility of committing the “delinquent minor” to
the Department of Corrections for violating that probation would
automatically terminate at age 21. See 705 ILCS 405/5–750 (3) (West
1998). As respondent cogently argues: “It is unlikely that the
legislature would have intentionally authorized juvenile probation for
an unlimited time, potentially continuing for natural life, without some
sort of comment or legislative finding.” See Progressive Universal
Insurance Co. v. Liberty Mutual Fire Insurance Co., 215 Ill. 2d 121,
134 (2005) (in interpreting a statute, we must presume that when the
legislature enacted a law, it did not intend to produce absurd,
inconvenient or unjust results). Thus, we conclude that, under the
plain language of section 5–755, read in concert with our
interpretation of section 5–715(1), the only exception to the rule of
automatic termination of all proceedings under the Act at age 21 is
that set forth in section 5–810. As the State never filed a petition to
designate this case as an EJJP, it is clear this exception has no
application here.
     Finally, because penal statutes are to be strictly construed in favor
of the accused, we find that the State’s interpretation, adopted by the
lower courts, is not to be favored over respondent’s interpretation.

                                  -10-
See Taylor, 221 Ill. 2d at 182; see also 134 Ill. 2d R. 660(a) (“Appeals
from final judgments in delinquent minor proceedings *** shall be
governed by the rules applicable to criminal cases”). Indeed, where,
as here, the circuit court’s power to act is controlled by statute, the
court must proceed within the statute’s strictures, and any action
taken by the court that exceeds its statutory power to act is void. See
In re Gerald D., 308 Ill. App. 3d 628, 631 (1999). “A court exercising
jurisdiction over a minor pursuant to the terms of the Act ‘is not free
to reject or expand its statutory authority despite the desirability or
need for such action.’ ” Gerald D., 308 Ill. App. 3d at 631, quoting
In re Ardedia L., 249 Ill. App. 3d 35, 40 (1993). Thus, the juvenile
court simply possessed no jurisdiction under the Act to continue
respondent’s probation beyond the end of the court’s jurisdiction, i.e.,
the date the minor turns 21 years of age. Therefore, we reject the
appellate court’s holding that the legislature did not intend the
automatic-termination provision of section 5–755(1) of the Act to
apply to Class X felons like respondent.
     Accordingly, we hold that under the plain meaning of section
5–715(1), the period of probation for a minor who is found to be
guilty for an offense which is first degree murder, a Class X felony, or
a forcible felony shall be at least five years or until the minor has
attained the age of 21 years, at which time, under section 5–755(1),
all proceedings shall automatically terminate. Thus, in the instant case,
respondent’s probation period should have automatically terminated
on October 3, 2003, her twenty-first birthday, although the court, as
any circuit court, could oversee payment of restitution as provided in
sections 5–5–6(f) and (i) of the Unified Code of Corrections (730
ILCS 5/5–5–6(f), (i) (West 1998)) until, at the latest, November 19,
2006.
     For the foregoing reasons, we reverse the judgment of the
appellate court and the circuit court’s denial of respondent’s petition
and remand this matter to the circuit court in order for the clerk to
record all proceedings under this Act as finally closed and discharged
as required by section 5–755(3).

                                                  Judgments reversed;
                                                     cause remanded.



                                  -11-